Smith, J.
Appellants1 seek direct review of a decision of the King County Superior Court which on summary judgment denied their petition for declaratory and injunctive relief, mandamus and writs of review to set aside acceptance by the Seattle City Council of a recommendation of the Council’s Transportation Committee to grant preliminary approval of a petition by the Port of Seattle to vacate 15.2 acres of public streets and an alley located in the Port’s Southwest Harbor Redevelopment Project. We granted review. We affirm.

QUESTIONS PRESENTED

The questions presented in this case are (1) whether Ap*269pellant Greater Harbor 2000 has standing to challenge a decision by the City of Seattle to grant preliminary approval of a petition by the Port of Seattle to vacate 15.2 acres of public streets; and (2) whether a prior agreement between the Port of Seattle and the City of Seattle can exempt the Port of Seattle from complying with the Seattle Municipal Code requirement for compensation to the City for street vacations.

STATEMENT OF FACTS

Respondent Port of Seattle (Port) is a municipal corporation created in 1911 under RCW 53.04 to enhance and manage the flow of water and air passenger traffic, cargo and goods through King County. The Port accomplishes its mission by planning and developing marine terminal and airport facilities for use by private industry and the public. Under RCW 53.08 the Port is given the necessary powers to accomplish its purposes.
The Port is a major developer of the Southwest Harbor Redevelopment Project (Project), a comprehensive remediation and marine redevelopment project of about 190 acres of industrial land in the Duwamish Industrial Area of Seattle. The Project has several purposes: (1) to clean up contaminated industrial land; (2) to expand the existing container ship facility; and (3) to develop an inter-modal rail yard within the container ship facility. The Project site originally was under multiple ownership and fragmented by several intervening streets, but the Port has acquired most of the tracts of land and is in process of completing acquisition of the remaining tracts.2 The site is *270currently devoid of any public access areas or amenities.3
The Port conducted over 200 meetings with members of the community to obtain their reaction to the design of proposed mitigation measures and public amenities for the Project. The Port sponsored a design workshop, issued Project newsletters and sent mailings to more than 75,000 people.4 4
The Port of Seattle on October 7, 1994 submitted to the City of Seattle a petition to vacate several streets located in the Project site to permit the Port to incorporate the property underlying those streets into the Project. The "vacation” of streets is an exclusive method by which the owners of properties abutting a street may petition the legislative authority of a city to extinguish the public’s easement for public travel on a street’s right-of-way and allow title to the underlying street property to be vested in the abutting property owners.5
The Port sought vacation of the following streets in Seattle: West Marginal Way Southwest; Southwest Florida Street; 26th Avenue Southwest; 29th Avenue Southwest; and an alley between Southwest Spokane Street and West Marginal Way Southwest. Vacation of those four streets and the alley would result in elimination of 15.2 acres of public rights-of-way.
The Port promised, as a condition for approval of the street vacation petition, to dedicate to the City of Seattle 15.1 acres of land and public improvements valued at about $10 million.6 The Port has spent $67 million on environmental cleanup and $18.5 million on urban impact mitigation, with a total expenditure for public use *271improvements and environmental benefits being $95.5 million.7
Appellant Greater Harbor 2000 (Greater Harbor) is a private interest group consisting of a Washington nonprofit corporation and individual taxpayers in the City of Seattle: Gary Ogden, George A. Wade, Arlene Wade, William Owchar, Ann Owchar, Michael J. Reberg, Gerald Kingen, James Paul Kinch, Theda N. Brentson, and John P. Kennedy.8 Neither the corporation nor the individuals own tracts within or contiguous to the Project.9 Appellant Greater Harbor participated in public hearings and submitted written comments to the Seattle Street Use Appeals Board and the Seattle City Council relating to the petition of the Port for the Project street vacations.10
On September 11, 1995, after extensive discussion and public response during seven public committee meetings following the June 28, 1995 filing of the recommendation of Seattle’s Street Use Appeal Board, the Seattle City Council voted 8-0 to accept the recommendation of the Council’s Transportation Committee to grant preliminary approval of the petition by the Port for vacation of the streets.11
The challenged action of the Council is memorialized in Resolution 29195 which reads in its entirety:
A RESOLUTION relating to intergovernmental relations *272between the City of Seattle and the Port of Seattle, calling for a like resolution from the Port of Seattle Commission signifying its willingness to enter into negotiations to amend or modify the Port-City agreement, entered into in connection with the Port’s Central Waterfront Project and authorized by Ordinance 114876, and the Public Access Plan for the Duwamish Waterway, adopted by the City by Resolution 27127 and by the Port by Resolution 2949.
WHEREAS, on December 27, 1989 the Port of Seattle and The City of Seattle entered into an agreement ("Central Waterfront Agreement”) relating to the vacation of portions of certain downtown streets, to enable the Port to proceed with its Central Waterfront Project; and
WHEREAS, the Central Waterfront Agreement contains a term by which the City agreed that any future street vacations granted to the Port would be at no cost to the Port (except administrative costs) and would not include any payment based on the fair market value of the area vacated; and
WHEREAS, the City is in the process of completing the vacation of approximately 14.52 acres of street area, the fair market value of which is conservatively estimated to be $6.5 million, to enable the Port to proceed with the development of its Southwest Harbor Project, which project includes substantial mitigation of its impacts together with public use improvements, but for which no street vacation fees except administrative costs have been required; and
WHEREAS, the City Council believes that the Central Waterfront Agreement, which has no term prescribing its length or duration, has been in eifect for a reasonable time, that the purposes of the agreement have been fulfilled, and that the Port has received the benefit of its bargain; and
WHEREAS, in 1985 the Port and the City completed a joint planning effort which culminated in the adoption of the Comprehensive Public Access Plan for the Duwamish Waterway ("Duwamish Plan”), and;
WHEREAS, circumstances have changed over the ten years since the Duwamish Plan’s adoption, with some of the development proposed in the Plan having been accomplished, and some now appearing to be rendered obsolete by a more rapid shift to containerization than was expected; and
*273WHEREAS, the Port is contemplating substantial redevelopment of Harbor Island in a manner that appears to be substantially different from that envisioned in the 1985 Plan, and which will require the vacation of more street area than was contemplated by the City and the Port, either in the Du-wamish Plan or the Central Waterfront Agreement; and
WHEREAS, the Harbor Island redevelopment process would benefit from a comprehensive, joint planning process similar to that engaged in for the Duwamish Plan; NOW, THEREFORE,
BE IT RESOLVED BY THE CITY COUNCIL OF THE CITY OF SEATTLE:
The City Council calls on the Port of Seattle Commission to adopt a resolution directing Port staff to meet and confer with City staff for the purpose of identifying amendments and modifications to the Central Waterfront Agreement and the Duwamish Plan, in order to plan for orderly and rational development of Harbor Island and the vacation of any streets thereon.
The City Council further calls on the Mayor of Seattle to direct City staff to meet and confer with Port staff for the same purpose.
ADOPTED by the City Council of the City of Seattle this 11 day of September, 1995, and signed by me in open session in authentication of its adoption this 11 day of September, 1995. _
s/Jim Street_
President of the City Council Filed by me this 11 day of September, 1995.
si Judith E. Pippin_
City Clerk
On September 25, 1995 Appellant Greater Harbor filed in the King County Superior Court this class action petition for declaratory and injunctive relief, mandamus and *274statutory and constitutional writs of review on behalf of themselves and "on behalf of and as class representatives for all other persons similarly situated” in the City of Seattle. They sought to set aside the preliminary approval by the Seattle City Council of the street vacation unless the Port compensates the City in the amount of at least one-half the appraised value of the streets vacated or unless the Port conveys to the City property equal in value to the vacated property under authority of RCW 35.79.030 and Seattle Municipal Code Chapter 15.62.12
In its complaint, Appellant Greater Harbor contended the Seattle City Council did not comply with applicable Seattle Municipal Code provisions which required payment of compensation when the Council unanimously approved the recommendation to grant the petition of the Port for vacation of the streets and alley.13
Appellant Greater Harbor also contends the Seattle City Council improperly accepted the Port’s claim that under the terms of two interlocal agreements between the City and the Port (the 1980 West Seattle Bridge Agreement and the 1989 Central Waterfront Agreement) the Port was not required to pay compensation or to convey property for the specific street vacations in the Project because the two agreements required the City to waive payment for all future street vacations requested by the Port.14
Appellant Greater Harbor contends Seattle Municipal Code Chapter 15.6215 required the Port to pay the City an *275amount equal to at least one-half of the appraised value of the streets to be vacated, or convey Port property to the City appraised at least at half the fair market value of the land being vacated.16
The King County Superior Court, the Honorable Charles V. Johnson, on November 29, 1995 granted summary judgment to Respondents Port of Seattle and City of Seattle and denied summary judgment to Appellant Greater Harbor. The court determined that no genuine issue of material fact existed on any of the causes of action in the complaint of Appellant Greater Harbor.17 The Order on Summary Judgment read:
This matter comes before the Court on the motions of 2 defendants Port of Seattle and Port [sic] of Seattle for an Order Granting Port of Seattle’s and City of Seattle’s Motions for Summary Judgment and Denying Greater Harbor 2000’s (GH2) Motion for Summary Judgment, granting Port of Seattle’s Motion to Strike in part portions of plaintiff’s declarations and . . . GH2’s motion to strike Port of Seattle’s supplemental brief and Dismissing GH2’s Complaint with prejudice. The Court heard oral argument of counsel for plaintiffs GH2, Helsell, Fetterman, Martin, Todd and Hokan-son by Peter J. Eglick,; for defendant Port of Seattle, Traci M. Goodwin, Port Counsel; for defendant City of Seattle, Judith B. Barbour, Assistant City Attorney, and considered the following pleadings and evidence:
1. Plaintiff’s Motion for Partial Summary Judgment;
2. Declaration of Jonathan P. Meier;
3. Defendant Port of Seattle’s Motion and Memorandum for Summary Judgment Dismissing Plaintiff’s Complaint and Response to GH2’s Motion for Partial Summary Judgment;
4. Declaration of Charles Sheldon;
5. Declaration of Ruth Strawser;
*2766. Declaration of Traci Goodwin;
7. City of Seattle’s Motion for Summary Judgment Dismissing Complaint;
8. Declaration of Judith Barbour in Support of City of Seattle’s Motion for Summary Judgment;
9. Declaration of Tom Tierney in Support of Defendant City of Seattle’s Motion for Summary Judgment;
10. Declaration of Beverly Barnett in Support of Defendant City of Seattle’s Motion for Summary Judgment;
11. City of Seattle’s Response to plaintiff’s Motion for Partial Summary Judgment;
12. Plaintiff’s Response to Defendant’s Motions for Summary Judgment;
13. Declaration of Jessica Ritts;
14. Declaration of Jonathan P. Meier;
15. Reply Brief of Plaintiffs;
16. Supplemental Declaration of Jonathan P. Meier;
17. Defendant POS Reply to Plaintiff’s Response to Defendant’s Motions for Summary Judgment;
18. Declaration of Ruth Strawser;
19. City of Seattle’s Reply to Plaintiff’s Response to Defendants’ Motions for Summary Judgment;
20. Affidavit of Kerin R. Steele;
21. Port of Seattle’s Motion to Strike Portions of GH2’s Declarations;
22. [Stricken]
23. Plaintiff’s Response to Defendant’s Motion to Strike Portions of Greater Harbor 2000’s Declarations;
24. Plaintiff’s Motion to Shorten Time;
25. Plaintiff’s Motion to Strike Supplemental Brief of Defendant POS and Declaration of Frank S. Yanigamachi and for Sanctions Pursuant to CR 11 and LR 56(b);
*27726. Port of Seattle’s Reply on Motion to Strike Portions of Declarations;
27. [Stricken]
28. [Stricken]
29. [Stricken]
and having reviewed the files and records in this case and based on the argument of counsel and the evidence presented, the Court finds that no genuine issue of material fact on any of the causes of action in GH2’s complaint and that defendants Port of Seattle and City of Seattle are entitled to judgment as a matter of law.
Based on the above findings it is hereby ORDERED:
1. Defendants Port of Seattle and City of Seattle Motions for Summary Judgment Dismissing GH2’s Complaint are granted;
2. GH2’s Motion for Partial Summary Judgment is Denied
3. Defendant Port of Seattle’s Motion to strike portions of Plaintiffs Declarations is granted in part;
4. Plaintiff GH2’s Motion to Strike Port of Seattle Supplemental Brief is granted; and
5. Judgment shall be entered in favor of defendants Port of Seattle and City of Seattle dismissing GH2’s complaint with prejudice.
ORDERED this 15 day of December, 1995
si Charles V. Johnson_
Judge Charles V. Johnson
In issuing the order on summary judgment, Judge Johnson made the following comment:18
[T]he court is satisfied that the Plaintiffs in this matter do not have standing to challenge the actions of the City Council *278in this matter .... [T]hey are not property owners that abut to it, at least the streets that are involved in this matter. They certainly have no problems as it relates to access. They are not at all disturbed in their access and they suffer no financial injuries.
Without standing, the Plaintiffs in this matter are not entitled to relief. There is no material issue of fact that’s before the Court which should be considered. Therefore, I’m going to deny the Plaintiff’s Motion for Summary Judgment in this matter.
On December 21, 1995 Appellant Greater Harbor sought direct review by this court of the decision of the King County Superior Court. We granted review on June 4, 1996.

DISCUSSION

Respondents Port of Seattle and City of Seattle contend Appellant Greater Harbor has made no specific assignments of error, but has merely objected generally to the decision of the trial court denying its motion for partial summary judgment and granting summary judgment to Respondents City of Seattle and Port of Seattle.
Summary judgment is appropriate "if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.”19 When reviewing an order on summary judgment, this court engages in the same inquiry as the trial court.20 This court will affirm summary judgment if no genuine issue of *279material fact exists and the moving party is then entitled to judgment as a matter of law.21
A material fact is one of such nature that it affects the outcome of the litigation.22 The burden of showing there is no issue of material fact falls upon the party moving for summary judgment.23 Only after the moving party has met its burden of producing factual evidence showing it is entitled to judgment as a matter of law does the burden shift to the nonmoving party to set forth facts showing that there is a genuine issue of material fact.24
This court must consider all facts and inferences in the light most favorable to the nonmoving party, and the motion should be granted only if, from all the evidence, reasonable persons could reach but one conclusion.25 All questions of law are reviewed de novo.26
Appellant Greater Harbor did not assign error to the finding by the trial court that "no genuine issue of material fact [existed] on any of the causes in General Harbor’s complaint.” "It is elementary that the lack of argument, the lack of citation to the record, and lack of any authorities preclude consideration of those assignments. The findings are verities.”27 The order of the trial court granting summary judgment to Respondents is supported by the uncontroverted conclusion there is no genuine issue of material fact in the case.
*280Appellant Greater Harbor nevertheless contends the record reveals "genuine issues of material fact” entitling it to a trial on the merits. It argues that genuine issues of material fact are raised in the pleadings and affidavits, but does not otherwise identify those issues of material fact.
Appellant contends the trial court was in error in denying it standing to challenge the decision by the Seattle City Council approving the recommendation to grant the street vacation petition of the Port because Appellant did not satisfy the abutter standing rule. Appellant contends that London v. City of Seattle28 limits the rule of abutter standing to "procedurally correct” vacations, arguing that because the City of Seattle did not comply with the Seattle Municipal Code requirement of compensation for street vacations Appellant need not comply with the abutter standing rule. Appellant also contends that taxpayers who allege a generalized injury to all taxpayers indeed have standing to challenge any illegal act of their government.
Appellant contends that the 1980 agreement and the 1989 agreement between the Port of Seattle and the City of Seattle and resulting ordinances could not exempt the Port from compensating the City for street vacations as required by the Seattle Municipal Code. Appellant contends the City of Seattle violated its own Municipal Code when it enacted agreements as "special ordinances” to override the "general” Seattle Municipal Code requirement of compensation for street vacations.
Respondent City of Seattle contends that prior cases have established the abutter standing rule that property owners whose property does not abut upon a portion of a street proposed to be vacated do not have the right to contest the vacation unless there is interference with their access to the property or other vested right. Respondent *281City of Seattle argues that because Appellant does not own any property within or contiguous to the Southwest Harbor Project land tract it thus does not have the right to contest vacation of streets in the Project. Respondent Port of Seattle asserts that Appellant is relying upon mere dictum in London v. City of Seattle to support its claim of standing to challenge the Council’s decision.
The standing doctrine prohibits a litigant who is not adversely affected by a public act or statute from asserting the legal rights of another.29 That is to say "one who is not adversely affected by a statute may not question its validity.” Yet this court has in some cases recognized standing to challenge governmental acts based solely upon the litigant’s status as a taxpayer.30 The recognition of taxpayer standing has been given freely in the interest of providing a judicial forum for citizens to contest the legality of official acts of their government.31 Under this circumstance a taxpayer must first request action by the Attorney General and that request must be refused before action is begun by the taxpayer.32
"The mere fact that a taxpayer disagrees with a discretionary decision of the city provides no basis for a suit challenging that decision. In order to maintain an action, the taxpayer must show ... a unique right or interest that is being violated, in a manner special and different from the rights of other taxpayers.”33 The taxpayer must show that the action complained of interferes with *282the taxpayer’s legal rights or privileges. If not, the taxpayer has no standing to challenge the action.34
Apparently Greater Harbor did bring this matter to the attention of the Attorney General as one based upon Appellant’s status as taxpayers.35 Appellant has presented no argument establishing that it has a unique legal right or privilege which was violated by the decision of the Seattle City Council to accept the recommendation of its Transportation Committee to grant preliminary approval of the petition of the Port of Seattle to vacate the streets in the Southwest Harbor Redevelopment Project. At most Appellant merely disagrees with the decision based upon its interpretation of the Seattle Municipal Code. This is not a sufficient basis for clothing Appellant with standing to challenge the Council in a legal action at this stage of the process.
A municipal corporation is permitted to enter into contracts which are proper and reasonably necessary to enable it to perform functions expressly conferred and essential to enable it to perform fully the duties of a local government.36 The City of Seattle has authority to enter into contracts.37 RCW 35.79.030 grants municipal corporations the authority to vacate streets and those municipal corporations are authorized to require compensation for street vacations.38 The authority to require compensation is permissive. Nothing in the statute makes it obligatory *283for cities or towns to require compensation for street vacations. The City of Seattle has enacted a general ordinance providing for street vacation and compensation.39 That ordinance need not control a petition for vacation by the Port of Seattle if the Seattle City Council, by ordinance, determines otherwise. Indeed, under the Seattle City Charter, the Council may by ordinance "determine otherwise.”40
The City of Seattle entered into agreements with the Port of Seattle (the 1980 West Seattle Freeway Interlocal Agreement and the 1989 Central Waterfront Project Agreement) for street vacations. The Port paid $10 million cash and $1.3 million in property in 1980 and $5.8 million cash in 1988 and 1989 under those contracts. The City exercised its legislative authority over street vacations by executing the 1980 and 1989 street vacation agreements with the Port and confirming them by ordinance or resolution.41 Documents such as agreements may be adopted and enacted as ordinances where the documents adopted are sufficiently identified and made a part of the public record so there is no uncertainty about them.42
Appellant Greater Harbor has not sufficiently established its contention the City of Seattle violated the Seattle Municipal Code requiring compensation for street vacations by its decision to accept the recommendation of the Transportation Committee to grant preliminary approval of the petition of the Port of Seattle to vacate streets in the Southwest Harbor Redevelopment Project. Appellant *284merely disagrees with that decision and contends, without substantiation, that the City has illegally waived compensation from the Port for the street vacation. The record before us does not indicate the City has taken any final action on the petition, although its preliminary action does point in that direction. We cannot assume that the Seattle City Council will commit an illegal act in whatever action it may finally take on the Port’s petition, although that action predictably may be final approval.

SUMMARY AND CONCLUSIONS

Appellant Greater Harbor did not assign any error to the finding by the trial court that no genuine issue of material fact existed on any of the causes in Appellant’s complaint, but assigned error only to the dismissal on summary judgment. The order of the trial court granting summary judgment to Respondents and dismissing Appellant’s complaint is supported by the uncontroverted conclusion from the record that there is no genuine issue of material fact in the case.
Appellant Greater Harbor has no standing to bring this action. Its members, while taxpayers, are not abutting property owners. Appellant has not established that it has a unique legal right or privilege that was violated by the decision of the Seattle City Council to accept the recommendation of its Transportation Committee to grant preliminary approval of the petition of the Port of Seattle to vacate the streets in the Southwest Harbor Redevelopment Project. Appellant has not established that the City of Seattle has at this stage of the process violated the Seattle Municipal Code.
We affirm the decision of the King County Superior Court granting summary judgment to Respondents Port of Seattle and City of Seattle, denying summary judgment to Appellant Greater Harbor and dismissing its petition for lack of standing.
Dolliver, J., concurs.

 Appellants consist of Greater Harbor 2000, a Washington nonprofit corporation, and 10 individual citizen taxpayers. For editorial convenience we refer to appellants collectively in the singular as "Greater Harbor.”


Port of Seattle Final Environmental Impact Statement (Nov. 1994), Clerk’s Papers at 96. RCW 53.04.010 provides: "Port districts are . . . authorized . . . for the purposes of acquisition, construction, maintenance, operation, development and regulation ... of harbor improvements, rail or motor vehicle transfer and terminal facilities, water transfer and terminal facilities, air transfer and terminal facilities, or any combination of such transfer and terminal facilities, and other commercial transportation, transfer, handling, storage and terminal facilities, and industrial improvements.”


Id. at 100.


Resp’t Port of Seattle’s Mot. for Summ. J. Dismissing Appellant’s Compl. and Resp. to Appellant’s Mot. for Partial Summ. J., Clerk’s Papers at 333.


RCW ch. 35.79.


Br. Resp’t Port of Seattle at 4. Clerk’s Papers at 762.


Id. at 758, 762.


Appellant Greater Harbor 2000’s Compl. for Declaratory and Injunctive Relief and Pets, for Mandamus and for Statutory and Constitutional Writs of Review, Clerk’s Papers at 6.


Southwest Harbor Redevelopment Project Map, Clerk’s Papers at 673.


Resp’t Port of Seattle’s Answer, Affirmative Defenses and Countercl., Clerk’s Papers at 186.


The streets at issue have not yet been vacated. Preliminary approval gives the Council authority to vacate the streets by passage of an ordinance. ROW 35.79.030. Typically a Seattle street vacation ordinance is not passed until all conditions of the preliminary approval have been met, which may include such things as substantial relocation of utilities or reconstruction of utilities located in the vacated rights-of-way, grants of easements, construction of required replacement streets and public amenities. Resp’t City of Seattle’s Mot. for Summ. J. Dismissing Compl., Clerk’s papers at 299.


Appellant Greater Harbor 2000’s Compl. for Declaratory and Injunctive Relief and Pets, for Mandamus and for Statutory and Constitutional Writs of Review, Clerk’s Papers at 21-23.


Id. at 11.


Id. at 11.


The Seattle Municipal Code establishes requirements for vacation of Seattle streets. It requires all petitioners to pay one half of the appraised value of property to be vacated, or to convey real property to the City of a comparable value. Seattle Municipal Code §§ 15.62.030, .090, .100, and .110 set forth procedures for preparation of appraisals, submission of appraisal cost deposits, and inclusion of appraisal information in the City’s decision record on a street vacation petition.


Appellant Greater Harbor 2000’s Compl. for Declaratory and Injunctive Relief and Pets, for Mandamus and for Statutory and Constitutional Writs of Review, Clerk’s Papers at 11.


Order Granting Port of Seattle’s Mot. for Summ. J. and Denying Greater Harbor 2000’s Mot. for Partial Summ. J., Clerk’s Papers at 578-584.


Tr. of Summ. J. Decision, 66-67. See App., Br. of Resp’t Port of Seattle.


CR 56(c).


Malnar v. Carlson, 128 Wn.2d 521, 534, 910 P.2d 455 (1996); Mountain Park Homeowners Assn. v. Tydings 125 Wn.2d 337, 883 P.2d 1383 (1994); Syrovy v. Alpine Resources, Inc., 122 Wn.2d 544, 859 P.2d 51 (1993).


CR 56(c).


Malnar, 128 Wn.2d at 535, Hash v. Children’s Orthopedic Hosp. & Med. Ctr., 110 Wn.2d 912, 915, 757 P.2d 507 (1988); Barrie v. Hosts of Am., Inc., 94 Wn.2d 640, 618 P.2d (1980).


Malnar; 128 Wn.2d at 535.


Hash, 110 Wn.2d. at 915; Barrie, 94 Wn.2d 640.


Malnar, 128 Wn.2d. at 535; Marincovich v. Tarabochia, 114 Wn.2d 271, 787 P.2d 562 (1990); Syrovy, 122 Wn.2d 544; Wilson v. Steinbach, 98 Wn.2d 434, 656 P.2d 1030 (1982).


Syrovy, 122 Wn.2d 544; Hoffer v. State, 110 Wn.2d 415, 755 P.2d 781 (1988).


 Henderson Homes, Inc. v. City of Bothell, 124 Wn.2d 240, 244, 877 P.2d 176 (1994); Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d 549 (1992); American Legion Post 32 v. City of Walla Walla, 116 Wn.2d 1, 7, 802 P.2d 784 (1991).


 93 Wn.2d 657, 660, 611 P.2d 781 (1980) (A landowner whose property does not abut on the street or portions sought to be vacated or a nonabutting landowner who does not suffer special injury may not question a procedurally correct vacation or its purpose.).


Walker v. Munro, 124 Wn.2d 402, 419, 879 P.2d 920 (1994).


State ex rel. Boyles v. Whatcom County Superior Court, 103 Wn.2d 610, 614, 694 P.2d 27 (1985).


Id. at 614.


Id. See City of Tacoma v. O'Brien, 85 Wn.2d 266, 269, 534 P.2d 114 (1975); Farris v. Munro, 99 Wn.2d 326, 329, 662 P.2d 821 (1983).


American Legion Post No. 32 v. City of Walla Walla, 116 Wn.2d 1, 7, 802 P.2d 784 (1991) (citation omitted); In re Bellingham, 52 Wn.2d 497, 499, 326 P.2d 741 (1958).


American Legion, 116 Wn.2d 1.


During oral argument counsel for Appellant, in response to a question from the Court, asserted there was in the Clerk’s Papers correspondence on this subject between Appellant and the Attorney General. See letter from the Solicitor General to Bob C. Sterbank of 10/4/95. Clerk’s Papers at 461.


 10 Eugene McQuillin, The Law op Municipal Corporations § 29.05, at 263 (3d ed. rev. 1990).


RCW 39.34.080. "Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity, or undertaking which each public agency entering into the contract is authorized by law to perform. . . .”


RCW 35.79.030. "If the legislative authority determines to grant [a petition for vacation in whole or in part, the] city or town shall be authorized and have authority by ordinance to vacate [the] street. . . and the ordinance may provide *283that it shall not become effective until the owners of the property abutting upon the street. . . shall compensate [the] city or town in an amount which does not exceed one-half the appraised value of the area so vacated. . . .”


Seattle Municipal Code Chapter 15.62.


City of Seattle Charter, art. XXII § 2 ("PRIVILEGES GRANTED BY ORDINANCE: No privilege shall be granted that suspends or conflicts with any ordinance, except by ordinance.”) (emphasis added).


See Seattle City Ordinance 114876 (Dec. 27, 1989). See Seattle City Ordinance 109136 (June 20, 1980). See Seattle Council Resolution 29195 (Sept. 11, 1996).


Friedman v. Goodman, 219 Ga. 152, 132 S.E.2d 60 (1963). See Scott Paper Co. v. City of Anacortes, 90 Wn.2d 19, 578 P.2d 1292 (1978).